DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the correspondence filled on 9/9/21.
Claims 13-26 are presented for examination.

IDS Considerations

The information disclosure statement (IDS) submitted on 2/6/20 is/are being considered by the examiner as the submission is in compliance with the provisions of 37 CFR 1.97.

Continued examination under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/9/21 has been entered.

Response to Arguments


Applicant's arguments filed 7/27/21 with respect to claims 13-26 have been considered but are moot in view of the new ground(s) of rejection. In addition applicant's arguments filed 7/27/21 with respect to claims 13-26 has been considered but tare not persuasive.

Applicant argued in page 10 motivation to combine. Examiner disagree on this because it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Deever, further incorporating Stimpfig, Kim and Hebel in video/camera technology. One would be motivated to do so, to incorporate to combine images recorded by said image sensors into an overall image. This functionality will improve user experience with predictable results. Deever teach common electronic controller and Deever’s common electronic controller can be used for multiple cameras of Stimpfig, Kim and Hebel.

Examiner’s note: Case may be allowable, if claim 20 is elaborated with the contents from PGPUB paragraph [0065-0066] and [0072] and added to independent claim 16. Search will be required for allowability determination once amended claims are presented.

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13-15 and 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deever (U.S. Pub. No. 20080211941 A1), in view of Stimpfig (U.S. Pub. No. 20160138859 A1).

Regarding to claim 13:

13. Deever teach a digital camera, comprising: at least two optical devices disposed at a spacing distance from one another (Deever Fig. 1-2 element 3 and 4 as optical device as camera because [0064] in the case of the multi-lens cameras of FIGS. 1 and 2, stereoscopic imaging is not a goal, and when the image streams from the two image sensors 14 and 16 are interlaced to create a motion sequence, significant angular difference could create perceptual discontinuity artifacts) and each including an image sensor and a lens arranged upstream of said image sensor; and (Deever [0020] FIG. 1 depicts a block diagram of a first example of a digital camera using a first zoom lens with a first image sensor, and a second zoom lens with a second image sensor)
a common electronic controller (Deever [0032] a control processor and timing generator 40 controls the first image sensor 14 by supplying signals to clock drivers 13, and controls the second image sensor 16 by supplying signals to clock drivers 15. Deever [0034] the analog output signal 14e from the first image sensor 14 is amplified and converted to a first digital image signal by a first analog signal processor and A/D converter (ASP & A/D 1) 22 and provided to a first DRAM buffer memory 36. The analog output signal 16e from the second image sensor 16 is amplified and converted to a second digital image signal by a second analog signal processor and A/D converter (ASP & A/D) 24 and provided to a second DRAM buffer memory 38. The image data stored in the DRAM buffer memories 36, 38 is processed by an image processor 50 to produce a processed digital image file, which may contain a motion digital image sequence or a still digital image) disposed at a spacing distance from said at least two optical devices (Deever Fig. 1-2 shows controller 40 is distant from optical device 3 and 4) and connected for communication with said at least two optical devices: (Deever [0032] a control processor and timing generator 40 controls the first image sensor 14 by supplying signals to clock drivers 13, and controls the second image sensor 16 by supplying signals to clock drivers 15.)
said common electronic controller being configured to simultaneously actuate (Deever [0049] FIGS. 4A-4F depict timing diagrams showing different exposure timing options to provide improved temporal sampling when a digital camera is in motion image mode. In one embodiment of FIG. 4A, a first image sensor captures a first motion image sequence at a rate of N frames per second with an associated exposure time #1 100A. A second image sensor substantially simultaneously captures a second motion  said at least two optical devices and to read said image sensors in order to generate at least one image data set based on a reading of said image sensors. (Deever Fig. 1, Fig. 5A, [0059] If the stop-action option is selected ("yes" to block 110), in block 112 images are captured using both the first image sensor 14 and the second image sensor 16, but using different exposure durations, as shown in FIG. 4A. The image sequences from both sensors are processed by the image processor 50. The processing optionally includes registering the first and second image data in block 113, as will be described later. Preview image data is displayed on the color LCD image display in block 115. This preview image data can be provided using the output from both sensors, or using the output from only the first image sensor 14)

Deever do not explicitly teach and to combine images recorded by said image sensors into an overall image.

However Stimpfig teach and to combine images recorded by said image sensors (Stimpfig [0050] the camera modules 101 comprise a light sensor array containing color sensors, for instance a CCD chip. Stimpfig Fig. 9 [0080] Each of the four camera modules 101 is connected to a separate data bus 121. Further devices can be connected to these data buses 121 and controlled. The data bus 121 is formed by electrical conductors that transmit signals from the camera modules 101 to the processor unit 119 [common electronic controller]) into an overall image. (Stimpfig [0057] FIG. 4 shows a perspective view of a cold compartment 105 having a plurality of 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Deever, further incorporating Stimpfig in video/camera technology. One would be motivated to do so, to incorporate to combine images recorded by said image sensors into an overall image. This functionality will improve user experience.

Regarding to claim 14:

14. Deever teach the digital camera according to claim 13, wherein the image data set is assigned to an image which was captured by precisely one of said at least two optical devices, and/or the image data set is assigned to an overall image which was captured by at least two of said at least two optical devices. (Deever Fig. 1, Fig. 5A, [0059] if the stop-action option is selected ("yes" to block 110), in block 112 images are captured using both the first image sensor 14 and the second image sensor 16, but using different exposure durations, as shown in FIG. 4A. The image sequences from both sensors are processed by the image processor 50. The processing optionally includes registering the first and second image data in block 113, as will be described later. Preview image data is displayed on the color LCD image 

Regarding to claim 15:

15. Deever teach the digital camera according to claim 13, wherein said common electronic controller is configured to actuate at least two of said optical devices simultaneously in order for said two optical devices to capture respective images simultaneously, (Deever [0049] FIGS. 4A-4F depict timing diagrams showing different exposure timing options to provide improved temporal sampling when a digital camera is in motion image mode. In one embodiment of FIG. 4A, a first image sensor captures a first motion image sequence at a rate of N frames per second with an associated exposure time #1 100A. A second image sensor substantially simultaneously captures a second motion image sequence at the same rate of N frames per second with an associated exposure time #2 102A) and/or said common electronic controller (Deever [0034] the analog output signal 14e from the first image sensor 14 is amplified and converted to a first digital image signal by a first analog signal processor and A/D converter (ASP & A/D 1) 22 and provided to a first DRAM buffer memory 36. The analog output signal 16e from the second image sensor 16 is amplified and converted to a second digital image signal by a second analog signal processor and A/D converter (ASP & A/D) 24 and provided to a second DRAM buffer memory 38. The image data stored in the DRAM buffer memories 36, 38 is processed by an image processor 50 to produce a processed digital image file, which may contain a motion digital image is configured optionally to actuate one of said optical devices. (Deever Fig. 1, Fig. 5A, [0059] If the stop-action option is selected ("yes" to block 110), in block 112 images are captured using both the first image sensor 14 and the second image sensor 16, but using different exposure durations, as shown in FIG. 4A. The image sequences from both sensors are processed by the image processor 50. The processing optionally includes registering the first and second image data in block 113, as will be described later. Preview image data is displayed on the color LCD image display in block 115. This preview image data can be provided using the output from both sensors, or using the output from only the first image sensor 14)

Regarding to claim 23:

23. Deever teach a method of generating an image set, the method comprising:
and each including an image sensor and a lens arranged upstream of the image sensor, (Deever [0020] FIG. 1 depicts a block diagram of a first example of a digital camera using a first zoom lens with a first image sensor, and a second zoom lens with a second image sensor) and a common electronic controller (Deever [0034] the analog output signal 14e from the first image sensor 14 is amplified and converted to a first digital image signal by a first analog signal processor and A/D converter (ASP & A/D 1) 22 and provided to a first DRAM buffer memory 36. The analog output signal 16e from the second image sensor 16 is amplified and converted to a second digital image signal by a second analog signal processor and A/D converter (ASP & A/D) 24 and provided to a second DRAM buffer memory 38. The image data stored in the DRAM buffer mounted separately from the digital camera (Deever Fig. 1-2 shows controller 40 is distant from optical device 3 and 4) and connected for communication with the at least two optical devices (Deever [0032] a control processor and timing generator 40 controls the first image sensor 14 by supplying signals to clock drivers 13, and controls the second image sensor 16 by supplying signals to clock drivers 15) and configured to actuate the at least two optical devices and to read the image sensors; (Deever Fig. 1, Fig. 5A, [0059] If the stop-action option is selected ("yes" to block 110), in block 112 images are captured using both the first image sensor 14 and the second image sensor 16, but using different exposure durations, as shown in FIG. 4A. The image sequences from both sensors are processed by the image processor 50. The processing optionally includes registering the first and second image data in block 113, as will be described later. Preview image data is displayed on the color LCD image display in block 115. This preview image data can be provided using the output from both sensors, or using the output from only the first image sensor 14)
simultaneously actuating (Deever [0049] FIGS. 4A-4F depict timing diagrams showing different exposure timing options to provide improved temporal sampling when a digital camera is in motion image mode. In one embodiment of FIG. 4A, a first image sensor captures a first motion image sequence at a rate of N frames per second with an associated exposure time #1 100A. A second image sensor substantially simultaneously captures a second motion image sequence at the same rate of N frames per second with an associated exposure time #2 102A) the at least two optical devices with the electronic controller; (Deever Fig. 1, Fig. 5A, [0059] If the stop-action option is selected ("yes" to block 110), in block 112 images are captured using both the first image sensor 14 and the second image sensor 16, but using different exposure durations, as shown in FIG. 4A. The image sequences from both sensors are processed by the image processor 50. The processing optionally includes registering the first and second image data in block 113, as will be described later. Preview image data is displayed on the color LCD image display in block 115. This preview image data can be provided using the output from both sensors, or using the output from only the first image sensor 14)
reading the corresponding image sensors by the common electronic controller; (Deever [0034] the analog output signal 14e from the first image sensor 14 is amplified and converted to a first digital image signal by a first analog signal processor and A/D converter (ASP & A/D 1) 22 and provided to a first DRAM buffer memory 36. The analog output signal 16e from the second image sensor 16 is amplified and converted to a second digital image signal by a second analog signal processor and A/D converter (ASP & A/D) 24 and provided to a second DRAM buffer memory 38. The image data stored in the DRAM buffer memories 36, 38 is processed by an image processor 50 to produce a processed digital image file, which may contain a motion digital image sequence or a still digital image) 
and generating with the electronic controller at least one image data set on a basis of the reading of the at least two image sensor. (Deever Fig. 1, Fig. 5A, [0059] If the stop-action option is selected ("yes" to block 110), in block 112 images are captured using both the first image sensor 14 and the second image sensor 16, but 
providing a digital camera with at least two optical devices mounted separately from one another; (Deever [0057] FIG. 5A depicts a flow diagram showing one embodiment for capturing digital image sequences using the digital cameras shown in FIG. 1 and FIG. 3)

Deever do not explicitly teach and combining images recorded by the at least two image sensors into an overall image.

However Stimpfig teach and combining images recorded by said image sensors (Stimpfig [0050] the camera modules 101 comprise a light sensor array containing color sensors, for instance a CCD chip. Stimpfig Fig. 9 [0080] Each of the four camera modules 101 is connected to a separate data bus 121. Further devices can be connected to these data buses 121 and controlled. The data bus 121 is formed by electrical conductors that transmit signals from the camera modules 101 to the processor unit 119 [common electronic controller]) into an overall image. (Stimpfig [0057] FIG. 4 shows a perspective view of a cold compartment 105 having a plurality of camera modules 101. The camera modules 101 are arranged such that the refrigerated 

Regarding to claim 24:

24. Deever teach the method according to claim 23, which comprises simultaneously actuating at least two of the optical devices by the common electronic controller (Deever [0034] the analog output signal 14e from the first image sensor 14 is amplified and converted to a first digital image signal by a first analog signal processor and A/D converter (ASP & A/D 1) 22 and provided to a first DRAM buffer memory 36. The analog output signal 16e from the second image sensor 16 is amplified and converted to a second digital image signal by a second analog signal processor and A/D converter (ASP & A/D) 24 and provided to a second DRAM buffer memory 38. The image data stored in the DRAM buffer memories 36, 38 is processed by an image processor 50 to produce a processed digital image file, which may contain a motion digital image sequence or a still digital image) to simultaneously capture images with the at least two optical devices, and (Deever [0049] FIGS. 4A-4F depict timing diagrams showing different exposure timing options to provide improved temporal sampling when a digital camera is in motion image mode. In one embodiment of FIG. 4A, a first image sensor captures a first motion image sequence at a rate of N frames per second with an associated exposure time #1 100A. A second image sensor  
generating with the common electronic controller (Deever Fig. 1 50 common controller. [0061] when the two image data streams are interlaced to form a motion image sequence, the transitions caused by switching the playback motion sequence from one sensor output to the other, without any registration correction, may result in a jerking movement in the assembled motion image sequence)
an image data set which is assigned to an overall image assigned to these images. (Deever [0007] some digital imaging systems also use multiple image sensors and multiple lenses to capture different portions of the digital image. Such a system is disclosed in U.S. Pat. No. 7,009,638 issued Mar. 7, 2006 to Gruber et al. In one embodiment disclosed in this patent, a large format digital camera exposes multiple detector arrays using multiple lens systems to acquire sub-images of overlapping sub-areas of large area objects. The sub-images are stitched together to form a large format digital macro-image. Again, all of the image sensors provide the same temporal sampling to simultaneously capture the different sub-areas of the image) 

Claims 16 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deever (U.S. Pub. No. 20080211941 A1), in view of Stimpfig (U.S. Pub. No. 20160138859 A1), further in view of Kim (U.S. Pub. No. 20160123659 A1).

Regarding to claim 16:

16. Deever teach a digital camera having at least two optical devices each including an image sensor and a lens arranged upstream of said image sensor, (Deever [0020] FIG. 1 depicts a block diagram of a first example of a digital camera using a first zoom lens with a first image sensor, and a second zoom lens with a second image sensor)
and a common electronic controller (Deever [0032] a control processor and timing generator 40 controls the first image sensor 14 by supplying signals to clock drivers 13, and controls the second image sensor 16 by supplying signals to clock drivers 15. Deever [0034] the analog output signal 14e from the first image sensor 14 is amplified and converted to a first digital image signal by a first analog signal processor and A/D converter (ASP & A/D 1) 22 and provided to a first DRAM buffer memory 36. The analog output signal 16e from the second image sensor 16 is amplified and converted to a second digital image signal by a second analog signal processor and A/D converter (ASP & A/D) 24 and provided to a second DRAM buffer memory 38. The image data stored in the DRAM buffer memories 36, 38 is processed by an image processor 50 to produce a processed digital image file, which may contain a motion digital image sequence or a still digital image) connected for communication with said at least two optical devices and with said at least one sensor; (Deever [0032] a control processor and timing generator 40 controls the first image sensor 14 by supplying signals to clock drivers 13, and controls the second image sensor 16 by supplying signals to clock drivers 15) said common electronic controller being configured to actuate (Deever [0049] FIGS. 4A-4F depict timing diagrams showing different exposure timing options to provide improved temporal sampling when a digital camera is in said at least two optical devices and to read said image sensors in order to generate at least one image data set based on a reading of said image sensors. (Deever Fig. 1, Fig. 5A, [0059] If the stop-action option is selected ("yes" to block 110), in block 112 images are captured using both the first image sensor 14 and the second image sensor 16, but using different exposure durations, as shown in FIG. 4A. The image sequences from both sensors are processed by the image processor 50. The processing optionally includes registering the first and second image data in block 113, as will be described later. Preview image data is displayed on the color LCD image display in block 115. This preview image data can be provided using the output from both sensors, or using the output from only the first image sensor 14)

Deever do not explicitly teach household refrigeration appliance, comprising: a digital camera mounted in or on said heat-insulated body, a door pivotally mounted to said heat-insulated body for opening and accessing the coolable interior space, a heat-insulated body with an inner container, which delimits a coolable interior space provided for storing food, and a refrigeration device for cooling the coolable interior space; at least one sensor for determining whether the door is open and an opening angle of the door; while the door is open and positioned at a given opening angle; and to combine images recorded by said image sensors into an overall image.

However Stimpfig teach and to combine images recorded by said image sensors (Stimpfig [0050] the camera modules 101 comprise a light sensor array containing color sensors, for instance a CCD chip. Stimpfig Fig. 9 [0080] Each of the four camera modules 101 is connected to a separate data bus 121. Further devices can be connected to these data buses 121 and controlled. The data bus 121 is formed by electrical conductors that transmit signals from the camera modules 101 to the processor unit 119 [common electronic controller]) into an overall image. (Stimpfig [0057] FIG. 4 shows a perspective view of a cold compartment 105 having a plurality of camera modules 101. The camera modules 101 are arranged such that the refrigerated goods 103 can be recorded from every side and under different viewing angles. By combining the images recorded by the individual camera modules 101, it is possible to generate an all-round view of the refrigerated goods 103 in the cold compartment 105)

The motivation for combining Deever and Stimpfig as set forth in claim 13 is equally applicable to claim 16.

The combination of Deever and Stimpfig do not explicitly teach household refrigeration appliance, comprising: a digital camera mounted in or on said heat-insulated body, a door pivotally mounted to said heat-insulated body for opening and accessing the coolable interior space, a heat-insulated body with an inner container, which delimits a coolable interior space provided for storing food, and a refrigeration device for cooling the coolable interior space; at least one sensor for determining whether the door is open and an opening angle of the door; while the door is open and positioned at a given opening angle;

However Kim teach household refrigeration appliance, comprising: a digital camera mounted in or on said heat-insulated body, (Kim [0180] the camera 70 is installed within a range I between the opening 14 and one end of the shelf 40. In the case that a plurality of shelves 40 are provided, the camera is preferably installed in a region I (see FIG. 8) between one of the front edges of the shelves 40 located at the foremost position and the opening 14. That is, the camera is preferably installed at the ceiling of the storage compartment corresponding to the region)
a door pivotally mounted to said heat-insulated body for opening and accessing the coolable interior space, (Kim Fig. 2)
a heat-insulated body with an inner container, which delimits a coolable interior space provided for storing food, and a refrigeration device for cooling the coolable interior space; and (Kim Fig. 2 [0025] a refrigerator including a storage compartment formed in a cabinet of the refrigerator by a fixed insulation wall, the storage compartment being provided with an access opening, a door rotatably provided to the cabinet to open and close the access opening, a drawer provided in the storage compartment, a camera fixed to a ceiling of the storage compartment to photograph both a region (a first region) for storing of food arranged in an external space of the drawer in the storage compartment and a region (a second region) for storing of food 
at least one sensor for determining whether the door is open and an opening angle of the door; (Kim [0032] provided herein is a control method for a refrigerator including sensing whether a door rotates an angle greater than or equal to a certain angle to open a storage compartment, taking, with one camera, one picture including a first region having food placed on a shelf, a second region defined by an internal space of a drawer introduced into or withdrawn from a lower space of the shelf)
while the door is open and positioned at a given opening angle. (Kim [0032] provided herein is a control method for a refrigerator including sensing whether a door rotates an angle greater than or equal to a certain angle to open a storage compartment, taking, with one camera, one picture including a first region having food placed on a shelf, a second region defined by an internal space of a drawer introduced into or withdrawn from a lower space of the shelf) 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Deever, further incorporating Stimpfig and kim in video/camera technology. One would be motivated to do so, to incorporate at least one sensor for determining whether the door is open and an opening angle of the door. This functionality will improve user experience.

Regarding to claim 25:

25. Deever teach a method of operating a household refrigeration appliance, the method comprising: providing a household refrigeration appliance according to claim 16; actuating at least one of the optical devices by the common electronic controller; (Deever [0034] the analog output signal 14e from the first image sensor 14 is amplified and converted to a first digital image signal by a first analog signal processor and A/D converter (ASP & A/D 1) 22 and provided to a first DRAM buffer memory 36. The analog output signal 16e from the second image sensor 16 is amplified and converted to a second digital image signal by a second analog signal processor and A/D converter (ASP & A/D) 24 and provided to a second DRAM buffer memory 38. The image data stored in the DRAM buffer memories 36, 38 is processed by an image processor 50 to produce a processed digital image file, which may contain a motion digital image sequence or a still digital image) on a basis of the read image sensor by the common electronic controller. (Deever Fig. 1 50 common controller. [0061] when the two image data streams are interlaced to form a motion image sequence, the transitions caused by switching the playback motion sequence from one sensor output to the other, without any registration correction, may result in a jerking movement in the assembled motion image sequence)
reading the corresponding image sensor by the common electronic controller; (Deever [0034] the analog output signal 14e from the first image sensor 14 is amplified and converted to a first digital image signal by a first analog signal processor and A/D 

Deever do not explicitly teach generating at least one image data set; while the door is open and positioned at a given opening angle;

However Kim teach and generating at least one image data set; (Kim [0025] a camera fixed to a ceiling of the storage compartment to photograph both a region (a first region) for storing of food arranged in an external space of the drawer in the storage compartment and a region (a second region) for storing of food arranged in an internal space of the drawer in the storage compartment, and a controller to separate, through a capturing time of a picture containing both the first region and the second region, a portion for the first region (a first region picture) and a portion for the second region (a second region picture) from the picture to individually divide and store the first region picture and the second region picture) 
while the door is open and positioned at a given opening angle; (Kim [0032] provided herein is a control method for a refrigerator including sensing whether a door rotates an angle greater than or equal to a certain angle to open a storage 

Claims 17-22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deever (U.S. Pub. No. 20080211941 A1), in view of Stimpfig (U.S. Pub. No. 20160138859 A1), further in view of Kim (U.S. Pub. No. 20160123659 A1) and Hebel (U.S. Pub. No. 20150059374 A1).

Regarding to claim 17:

17. Deever teach the household refrigeration appliance according to claim 16, and said common electronic controller (Deever [0034] the analog output signal 14e from the first image sensor 14 is amplified and converted to a first digital image signal by a first analog signal processor and A/D converter (ASP & A/D 1) 22 and provided to a first DRAM buffer memory 36. The analog output signal 16e from the second image sensor 16 is amplified and converted to a second digital image signal by a second analog signal processor and A/D converter (ASP & A/D) 24 and provided to a second DRAM is configured to actuate said optical devices and to read said image sensors by way of respective communication routes. (Deever [FIG. 1, Deever [0049] FIGS. 4A-4F depict timing diagrams showing different exposure timing options to provide improved temporal sampling when a digital camera is in motion image mode. In one embodiment of FIG. 4A, a first image sensor captures a first motion image sequence at a rate of N frames per second with an associated exposure time #1 100A. A second image sensor substantially simultaneously captures a second motion image sequence at the same rate of N frames per second with an associated exposure time #2 102A))

Deever do not explicitly teach wherein said electronic controller and the optical devices are arranged spatially separate from one another either in or on said heat-insulated body.

However Hebel teach wherein said electronic controller and the optical devices are arranged spatially separate from one another either in or on said heat-insulated body. (Hebel [0024] the refrigerator of the present system further comprises a wireless transceiver 16 adapted to wirelessly receive and transmit images captured by the cameras 15 to a mobile electronic device and a logic 17 that is adapted to selectively activate the cameras and control various other functions of the refrigerator portion of the present invention. The wireless transceiver 16 comprises any means of establishing a 

The motivation for combining Deever, Stimpfig and Kim as set forth in claim 16 is equally applicable to claim 17. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Deever, further incorporating Stimpfig, Kim and Hebel in video/camera technology. One would be motivated to do so, to incorporate electronic controller and the optical devices are arranged spatially separate from one another either in or on said heat-insulated body. This functionality will improve user experience with predictable results.

Regarding to claim 18:

18. Deever teach the household refrigeration appliance according to claim 16, and said common electronic controller (Deever [0034] the analog output signal 14e from the first image sensor 14 is amplified and converted to a first digital image signal by a first analog signal processor and A/D converter (ASP & A/D 1) 22 and provided to a first DRAM buffer memory 36. The analog output signal 16e from the second image sensor 16 is amplified and converted to a second digital image signal by a second analog is configured to actuate at least said two optical devices simultaneously so that said two optical devices capture their images simultaneously. (Deever [FIG. 1, Deever [0049] FIGS. 4A-4F depict timing diagrams showing different exposure timing options to provide improved temporal sampling when a digital camera is in motion image mode. In one embodiment of FIG. 4A, a first image sensor captures a first motion image sequence at a rate of N frames per second with an associated exposure time #1 100A. A second image sensor substantially simultaneously captures a second motion image sequence at the same rate of N frames per second with an associated exposure time #2 102A))

Deever do not explicitly teach wherein at least two of said optical devices are attached one above another and/or adjacent one another in or to said heat-insulated body.

However Hebel teach wherein at least two of said optical devices are attached one above another and/or adjacent one another in or to said heat-insulated body, (Hebel Fig. 1 [0023] the present invention preferably further comprises a plurality of cameras 15 disposed about the interior of the refrigerator 11. The cameras 15 are preferably arranged such that one camera 15 is provided for each shelf 13 and each of the cameras 15 is directed inwardly from the interior surface of the refrigerator housing 

Regarding to claim 19:

19. Deever teach the household refrigeration appliance according to claim 18, wherein said two optical devices are actuated simultaneously and the image data set is assigned to an overall image assigned to these images. (Deever FIG. 1, Deever [0049] FIGS. 4A-4F depict timing diagrams showing different exposure timing options to provide improved temporal sampling when a digital camera is in motion image mode. In one embodiment of FIG. 4A, a first image sensor captures a first motion image sequence at a rate of N frames per second with an associated exposure time #1 100A. A second image sensor substantially simultaneously captures a second motion image sequence at the same rate of N frames per second with an associated exposure time #2 102A))

Regarding to claim 20:

20. Deever teach the household refrigeration appliance according to claim 16, wherein: and said common electronic controller (Deever [0034] the analog output signal 14e from the first image sensor 14 is amplified and converted to a first digital image signal by a first analog signal processor and A/D converter (ASP & A/D 1) 22 and is configured to actuate two optical devices simultaneously so as to cause said two optical devices to simultaneously capture respective images (Deever [FIG. 1, Deever [0049] FIGS. 4A-4F depict timing diagrams showing different exposure timing options to provide improved temporal sampling when a digital camera is in motion image mode. In one embodiment of FIG. 4A, a first image sensor captures a first motion image sequence at a rate of N frames per second with an associated exposure time #1 100A. A second image sensor substantially simultaneously captures a second motion image sequence at the same rate of N frames per second with an associated exposure time #2 102A))
and said common electronic controller (Deever [0034] the analog output signal 14e from the first image sensor 14 is amplified and converted to a first digital image signal by a first analog signal processor and A/D converter (ASP & A/D 1) 22 and provided to a first DRAM buffer memory 36. The analog output signal 16e from the second image sensor 16 is amplified and converted to a second digital image signal by a second analog signal processor and A/D converter (ASP & A/D) 24 and provided to a second DRAM buffer memory 38. The image data stored in the DRAM buffer memories 36, 38 is processed by an image processor 50 to produce a processed digital image file, which is configured to actuate at least said two optical devices simultaneously so as to cause said two optical devices to simultaneously capture respective images (Deever [FIG. 1, Deever [0049] FIGS. 4A-4F depict timing diagrams showing different exposure timing options to provide improved temporal sampling when a digital camera is in motion image mode. In one embodiment of FIG. 4A, a first image sensor captures a first motion image sequence at a rate of N frames per second with an associated exposure time #1 100A. A second image sensor substantially simultaneously captures a second motion image sequence at the same rate of N frames per second with an associated exposure time #2 102A))

Deever do not explicitly teach said heat-insulated body includes a heat-insulated door leaf configured to close the coolable interior space in a closed state and to render the coolable interior space accessible in an open state; and at least two of said optical devices are attached one above another and/or adjacent one another in or to said door leaf, of subareas of the coolable interior space and the image data set is assigned to an overall image of the coolable interior space assigned to these images; and/or at least two of said optical devices are attached one above another and/or adjacent one another in or to said heat-insulated body facing toward said door leaf, of subareas of a side of said door leaf facing toward the coolable interior space and in particular the image data set is assigned to an overall image of the side of said door leaf facing toward the coolable interior space assigned to these images.

However Hebel teach at least two of said optical devices are attached one above another and/or adjacent one another in or to said door leaf, (Hebel Fig. 1 [0023] the present invention preferably further comprises a plurality of cameras 15 disposed about the interior of the refrigerator 11. The cameras 15 are preferably arranged such that one camera 15 is provided for each shelf 13 and each of the cameras 15 is directed inwardly from the interior surface of the refrigerator housing 14, thereby allowing the system of cameras 15 to display to display the entirety of the contents of the refrigerator 11 in aggregate by comprising a camera 15 to display the contents of each shelf 13)
at least two of said optical devices are attached one above another and/or adjacent one another in or to said heat-insulated body facing toward said door leaf, (Hebel Fig. 1 [0023] The present invention preferably further comprises a plurality of cameras 15 disposed about the interior of the refrigerator 11. The cameras 15 are preferably arranged such that one camera 15 is provided for each shelf 13 and each of the cameras 15 is directed inwardly from the interior surface of the refrigerator housing 14, thereby allowing the system of cameras 15 to display to display the entirety of the contents of the refrigerator 11 in aggregate by comprising a camera 15 to display the contents of each shelf 13)
of subareas of a side of said door leaf facing toward the coolable interior space and (Hebel Fig. 1 [0023] the present invention preferably further comprises a plurality of cameras 15 disposed about the interior of the refrigerator 11. The cameras 15 are preferably arranged such that one camera 15 is provided for each shelf 13 and each of the cameras 15 is directed inwardly from the interior surface of the refrigerator housing 

However Kim teach said heat-insulated body includes a heat-insulated door leaf configured to close the coolable interior space in a closed state and to render the coolable interior space accessible in an open state; and (Kim [0027] the storage compartment being provided with an access opening, a door rotatably provided to the cabinet to open and close the access opening, at least one drawer provided in the storage compartment, a camera fixed to a ceiling of the storage compartment to photograph both a region (a first region) for storing of food arranged in an external space of the drawer in the storage compartment and a region (a second region) for storing of food arranged in an internal space of the drawer in the storage compartment, and a controller to separate a portion for the first region (a first region picture) from a picture taken at a certain time when the door is closed after being opened and separates a portion for the second region (a second region picture) from a picture taken at a certain time when the drawer is introduced after being withdrawn to individually separate, divide, store and update the first region picture and the second region picture)
of subareas of the coolable interior space and the image data set is assigned to an overall image of the coolable interior space assigned to these images; and/or (Kim [0027] a camera fixed to a ceiling of the storage compartment to photograph both a region (a first region) for storing of food arranged in an external space of the drawer in the storage compartment and a region (a second region) for storing of food arranged in 
in particular the image data set is assigned to an overall image of the side of said door leaf facing toward the coolable interior space assigned to these images. (Kim [0027] a camera fixed to a ceiling of the storage compartment to photograph both a region (a first region) for storing of food arranged in an external space of the drawer in the storage compartment and a region (a second region) for storing of food arranged in an internal space of the drawer in the storage compartment, and a controller to separate a portion for the first region (a first region picture) from a picture taken at a certain time when the door is closed after being opened and separates a portion for the second region (a second region picture) from a picture taken at a certain time when the drawer is introduced after being withdrawn to individually separate, divide, store and update the first region picture and the second region picture)

Regarding to claim 21:

21. Deever teach the household refrigeration appliance according to claim 16, Deever do not explicitly teach wherein: said heat-insulated body includes a left door leaf and a right door leaf, each rotatably mounted about a vertically running axis; said left door leaf in a closed state closes a left subarea of the coolable interior space and renders the left subarea accessible in an open state, and said right door leaf in a closed state closes a right subarea of the coolable interior space and renders the right subarea accessible in an open state; a first optical device or a first group of optical devices is attached in or to said heat-insulated body and is configured to capture an image of a side of said left door leaf facing toward the coolable interior space; and a second optical device or a second group of optical devices is attached in or to said heat-insulated body and is configured to capture an image of the side of said right door leaf facing toward the coolable interior space.

However Kim teach wherein: said heat-insulated body includes a left door leaf and a right door leaf, each rotatably mounted about a vertically running axis; (Kim Fig. 2, [0027] the storage compartment being provided with an access opening, a door rotatably provided to the cabinet to open and close the access opening, at least one drawer provided in the storage compartment, a camera fixed to a ceiling of the storage compartment to photograph both a region (a first region) for storing of food arranged in an external space of the drawer in the storage compartment and a region (a second region) for storing of food arranged in an internal space of the drawer in the storage compartment, and a controller to separate a portion for the first region (a first region picture) from a picture taken at a certain time when the door is closed after being opened and separates a portion for the second region (a second region picture) from a picture taken at a certain time when the drawer is introduced after being withdrawn to 
said left door leaf in a closed state closes a left subarea of the coolable interior space and renders the left subarea accessible in an open state, and said right door leaf in a closed state closes a right subarea of the coolable interior space and renders the right subarea accessible in an open state; (Kim [0027] the storage compartment being provided with an access opening, a door rotatably provided to the cabinet to open and close the access opening, at least one drawer provided in the storage compartment, a camera fixed to a ceiling of the storage compartment to photograph both a region (a first region) for storing of food arranged in an external space of the drawer in the storage compartment and a region (a second region) for storing of food arranged in an internal space of the drawer in the storage compartment, and a controller to separate a portion for the first region (a first region picture) from a picture taken at a certain time when the door is closed after being opened and separates a portion for the second region (a second region picture) from a picture taken at a certain time when the drawer is introduced after being withdrawn to individually separate, divide, store and update the first region picture and the second region picture)

However Hebel teach a first optical device or a first group of optical devices is attached in or to said heat-insulated body and is configured to capture an image of a side of said left door leaf facing toward the coolable interior space; and (Hebel Fig. 1 [0023] The present invention preferably further comprises a plurality of cameras 15 disposed about the interior of the refrigerator 11. The cameras 15 are 
a second optical device or a second group of optical devices is attached in or to said heat-insulated body and is configured to capture an image of the side of said right door leaf facing toward the coolable interior space. (Hebel Fig. 1 [0023] the present invention preferably further comprises a plurality of cameras 15 disposed about the interior of the refrigerator 11. The cameras 15 are preferably arranged such that one camera 15 is provided for each shelf 13 and each of the cameras 15 is directed inwardly from the interior surface of the refrigerator housing 14, thereby allowing the system of cameras 15 to display to display the entirety of the contents of the refrigerator 11 in aggregate by comprising a camera 15 to display the contents of each shelf 13)

Regarding to claim 22:

22. Deever teach the household refrigeration appliance according to claim 21, Deever do not explicitly teach wherein said first optical device or said first group of optical devices is disposed to face toward said left door leaf and said second optical device or said second group of optical devices is disposed to face toward said right door leaf.

wherein said first optical device or said first group of optical devices is disposed to face toward said left door leaf and said second optical device or said second group of optical devices is disposed to face toward said right door leaf. (Hebel Fig. 1 [0023] the present invention preferably further comprises a plurality of cameras 15 disposed about the interior of the refrigerator 11. The cameras 15 are preferably arranged such that one camera 15 is provided for each shelf 13 and each of the cameras 15 is directed inwardly from the interior surface of the refrigerator housing 14, thereby allowing the system of cameras 15 to display to display the entirety of the contents of the refrigerator 11 in aggregate by comprising a camera 15 to display the contents of each shelf 13)

Regarding to claim 26:

26. Deever teach the method according to claim 25, which comprises simultaneously actuating at least two of the optical devices by the common electronic controller (Deever [0034] the analog output signal 14e from the first image sensor 14 is amplified and converted to a first digital image signal by a first analog signal processor and A/D converter (ASP & A/D 1) 22 and provided to a first DRAM buffer memory 36. The analog output signal 16e from the second image sensor 16 is amplified and converted to a second digital image signal by a second analog signal processor and A/D converter (ASP & A/D) 24 and provided to a second DRAM buffer memory 38. The image data stored in the DRAM buffer memories 36, 38 is processed by an image processor 50 to produce a processed digital image file, which so as to cause the two optical devices to capture their images simultaneously, (Deever [0049] FIGS. 4A-4F depict timing diagrams showing different exposure timing options to provide improved temporal sampling when a digital camera is in motion image mode. In one embodiment of FIG. 4A, a first image sensor captures a first motion image sequence at a rate of N frames per second with an associated exposure time #1 100A. A second image sensor substantially simultaneously captures a second motion image sequence at the same rate of N frames per second with an associated exposure time #2 102A) 

Deever do not explicitly teach and generating with the common electronic controller an image data set which is assigned to an overall image assigned to these images; while the door is being closed,

However Kim teach and generating with the common electronic controller an image data set which is assigned to an overall image assigned to these images. (Kim [0025] a camera fixed to a ceiling of the storage compartment to photograph both a region (a first region) for storing of food arranged in an external space of the drawer in the storage compartment and a region (a second region) for storing of food arranged in an internal space of the drawer in the storage compartment, and a controller to separate, through a capturing time of a picture containing both the first region and the second region, a portion for the first region (a first region picture) and a portion for the second region (a second region picture) from the picture to individually divide and store the first region picture and the second region picture)

However Hebel teach while the door is being closed, (Hebel [0027] FIG. 3 users are able to access the present system from their mobile electronic device via a software application downloaded to and executed by said mobile electronic device. When the users initially access the present system, the image receiving and displaying system embodied within that software application sends an activation signal 51 to the wireless transceiver. Once that activation signal 51 is received, the logic then detects whether the refrigerator lights are turn on 52. If the light is turned off, then the logic activates the internal refrigerator lights 53 to provide an improved picture or video capturing environment. If the lights were turned off, i.e. whenever the refrigerator door is closed in most models of refrigerators, then the captured images or videos would be excessively dark and users would not be able to properly visualize the contents of the refrigerator. If the refrigerator lights are already on, then the present system bypasses this step)

Additional Related Prior Arts:
 
1. Sun (U.S. Pub. No. 20100328499 A1)

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIM NIRJHAR whose telephone number is (571)272-

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NASIM N NIRJHAR/Primary Examiner, Art Unit 2482